Exhibit 99.1 MANAGEMENT DISCUSSION AND ANALYSIS OF THE FINANCIAL SITUATION AND OPERATING RESULTS FOR THE THREE-MONTH AND SIX-MONTH PERIODS ENDED AUGUST 31, 2012 INTRODUCTION This management’s discussion and analysis (“MD&A”) comments on the financial results and the financial situation of Neptune Technologies & Bioressources Inc. (“Neptune” or the “Corporation”) including its subsidiaries, Acasti Pharma Inc. (”Acasti”) and NeuroBioPharm Inc. (”NeuroBioPharm”) for the three-month and six-month periods ended August 31, 2012 and 2011. This MD&A should be read in conjunction with our consolidated interim financial statements for the three-month and six-month periods ended August 31, 2012 and 2011. Additional information on the Corporation, as well as registration statements and other public filings are available on SEDAR at www.sedar.com or on EDGAR at www.sec.gov/edgard.shtml. In this MD&A, financial information for the three-month and six-month periods ended August 31, 2012 and 2011 is based on the consolidated interim financial statements of the Corporation, which were prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board, and is presented in thousands of Canadian dollars unless otherwise specified. In accordance with its terms of reference, the Audit Committee of the Corporation’s Board of Directors reviews the contents of the MD&A and recommends its approval to the Board of Directors. The Board of Directors approved this MD&A on October 11, 2012. Disclosure contained in this document is current to that date, unless otherwise noted. Unless otherwise indicated, all references to the terms “we”, “us”, “our”, “Neptune”, “enterprise” and “Corporation” refer to Neptune Technologies & Bioressources Inc. and its subsidiaries. Unless otherwise noted, all amounts in this report refer to Canadian dollars. References to “CAD”, ‘USD” and “EUR” refer to Canadian dollars, US dollars, and the Euro, respectively. Disclosures of information in this report has been limited to that which Management has determined to be “material”, on the basis that omitting or misstating such information would influence or change a reasonable investor’s decision to purchase, hold or dispose of the Corporation’s securities. FORWARD-LOOKING STATEMENTS This MD&A contains certain information that may constitute forward-looking information within the meaning of Canadian securities laws and forward-looking statements within the meaning of U.S. federal securities laws, both of which we refer to as forward-looking information. Forward-looking information can be identified by the use of terms such as “may”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “intend”, “estimate”, “predict”, “potential”, “continue” or other similar expressions 1 management analysis of the financial situation and operating results concerning matters that are not statements about the present or historical facts. Forward-looking statements in this MD&A include, but are not limited to, statements about: (i) Neptune’s ability, and the ability of its distribution partners, to continue to successfully commercialize Neptune Krill Oil (NKO®) and ECOKRILL Oil (EKO™), (ii) plans of Neptune’s subsidiaries, Acasti and NeuroBio, to conduct new clinical trials for product candidates, including the timing and results of these clinical trials; (iii) the timing and cost of completion of the expansion project of Neptune’s manufacturing facility in Sherbrooke, Québec, and the amount of increased production capacity for krill oil at the expanded facility; (iv) Neptune’s expectations regarding its financial performance, including its revenues, expenses, gross margins, liquidity, capital resources and capital expenditures. Although the forward-looking information is based upon what we believe are reasonable assumptions, no person should place undue reliance on such information since actual results may vary materially from the forward-looking information. In addition, the forward-looking information is subject to a number of known and unknown risks, uncertainties and other factors, including those described in this MD&A under the heading “Risks and Uncertainties” and under the heading “Risk Factors” in our latest annual information form and in our final base shelf prospectus dated September 19, 2012, available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov/edgar.shtml, many of which are beyond our control, that could cause actual results and developments to differ materially from those that are disclosed in or implied by the forward-looking information, including, without limitation: (i) the successful commercialization of NKO® and EKO™; (ii) changes in regulatory requirements and interpretations of regulatory requirements; (iii) the Corporation’s reliance on third parties for the manufacture, supply and distribution of its products and for the supply of raw materials; (iv) the Corporation’s reliance on a limited number of distributors; (v) the Corporation’s ability to manage its growth efficiently; (vi) the Corporation’s ability to further penetrate core or new markets; (vii) the Corporation’s dependence on a single manufacturing facility; (viii) the Corporation’s ability to attract and retain skilled labor; (ix) the Corporation’s ability to attract, hire and retain key management and personnel; (x) the success of current and future clinical trials by the Corporation and its subsidiaries; (xi) the Corporation’s ability to achieve its publicly announced milestones on time; (xii) product liability lawsuits brought against the Corporation and its subsidiaries; (xiii) intense competition from other companies in the pharmaceutical and nutraceutical industry; and (xiv) the Corporation’s ability to secure and defend its intellectual property rights. Consequently, all the forward-looking information is qualified by this cautionary statement and there can be no guarantee that the results or developments that we anticipate will be realized or, even if substantially realized, that they will have the expected consequences or effects on our business, financial condition or results of operations. Accordingly, you should not place undue reliance on the forward-looking information. Except as required by applicable law, Neptune does not undertake to update or amend any forward-looking information, whether as a result of new information, future events or otherwise. These forward-looking statements are made as of the date of this MD&A. Non-IFRS Financial Measures “Adjusted EBITDA” is non-IFRS financial measure: Adjusted EBITDA is defined as EBITDA prior to recognizing share-based compensation costs, foreign exchange gains or losses and other items that do not impact the core operating performance of the Corporation, such as impairment losses and the recognition of tax assets from prior periods.Share-based compensation costs are a component of employee remuneration and can vary significantly with changes in the market price of the Corporation’s shares. Foreign exchange gains or losses are a component of finance income or finance costs and can vary significantly with currency fluctuations from one period to another. In addition, other items that do not impact core operating performance of the Corporation may vary significantly from one period to another. As such, adjusted EBITDA provide improved continuity with respect to the comparison of the Corporation’s operating results over a period of time. Our method for calculating adjusted EBITDA may differ from that used by other corporations. BUSINESS OVERVIEW The Corporation has three reportable operating segments structured in three distinctive legal entities: the first is producing and commercializing nutraceutical products (Neptune), the second is for the development and commercialization of pharmaceutical 2 management analysis of the financial situation and operating results products for cardiovascular diseases applications (Acasti) and the third is for the development and commercialization of pharmaceutical products for neurological diseases applications (NeuroBioPharm). NEPTUNE The Corporation continues to expand its customer base worldwide and is expecting revenue growth to be driven by repeat demand from existing customers and incoming demand from new customers from North America, Europe and Australia. During the three-month period ended August 31, 2012, the Corporation granted one three-year warrant to purchase 1,000,002common shares to a consultant under a financial consulting agreement. The warrants will be exercisable at a price of US$5.00 per share until June15, 2015. The warrant shall be subject to vesting in six equal instalments of 166,667 warrant shares, the first vesting being on the date of issuance and the remaining vesting being respectively on the last day of each quarter. At August 31, 2012, 333,334 warrant shares had vested. The Corporation recognized a stock-based compensation expense of $836, included in contributed surplus, during the three-month period ended August 31, 2012, for this grant. On June 7, 2012, the Corporation announced that the U.S. Patent & Trademark Office (“USPTO”) allowed one of its continuation patent applications, number 13/189,714, which claims the benefit of Neptune’s U.S. Patent No. 8,030,348. This continuation application contains claims to further embodiments of the inventions that were disclosed in the ‘348 Patent; specifically to krill extracts comprising a phospholipid suitable for human consumption. These claims cover a number of krill oil products presently sold in the U.S. market.The continuation application, which was filed less than a year ago, was allowed by the USPTO after a thorough examination. During prosecution, Neptune provided the USPTO with a substantial volume of prior art references and other materials, including the papers from re-examination requests filed by Aker Biomarine ASA directed to the ‘348 Patent and a related Neptune patent, and the oppositions being undertaken on related Neptune patents in Europe and Australia. On August 28, 2012, the Corporation and its subsidiary Acasti announced the extension of the relationship with The Howard Group as the companies’ investor relations consultant. Since 1988, The Howard Group has provided comprehensive investor and financial relations, business development solutions and in-depth strategic planning to public companies. The Howard Group is associated with the Insight Limited Partnership II, which invests in micro and small cap companies. Traditional and new online initiatives will be directed at the investment community and investing public on behalf of Neptune and Acasti to increase the following and participation of the market in those two corporations. The term of the IR Agreement is for a period of 12 months. In addition to a fee of $6,000 per month, The Howard Group has been granted options to purchase an aggregate total of 50,000 common shares of Neptune at a price of $5.00 per share and 50,000 common shares of Acasti a price of $2.50. The options will vest in equal amounts over an 18 months term. On September 7, 2012, the Corporation announced that its board of directors had approved the distribution of2,000,000 units of NeuroBioPharm (each a “Unit”) owned by Neptune pro rata to the holders of record of common shares of Neptune as at October15, 2012 (the “Dividend Record Date”) by way of a dividend-in-kind (the “Dividend”). The Dividend will be payable on October 31, 2012. Each Unit will consist of one class A subordinate voting share of NeuroBioPharm (each a “Class A Subordinate Voting Share”) and two Series 2011-1 warrants (each a “Warrant”). Each full Warrant will entitle its holder to purchase one Class A Subordinate Voting Share at a price of $0.40 plus a transfer premium of $0.35 payable to Neptune upon exercise with each Warrant expiring on the occurrence of the earliest of the two following events: (i) fifteen days after the listing of the Class A Subordinate Voting Shares on a recognized stock exchange; or (ii) April 12, 2014. Shareholders will not receive shares or cash in lieu of fractional securities.As of the date hereof, based on the number of common shares of Neptune currently issued and outstanding, each holder of common shares of Neptune on the Dividend Record Date would receive one Unit for each lot of approximately 29.27 common shares of Neptune held.On the date of the announcement of the Dividend, the estimated fair market value of the unit comprised of the Class A Subordinate Voting Shares and of the Warrants distributed to Shareholders was approximately $0.10 per tranche of 29.27 Neptune common shares outstanding on that date.The Units, Class A Subordinate Voting Shares and Warrants are subject to certain transfer restrictions in the United States.The terms applicable to the distribution of the Dividend are described in the final prospectus filed by NeuroBioPharm on September 5, 2012 with the securities commissions and other similar regulatory authorities in each of the provinces and territories of Canada. The prospectus is available on SEDAR under 3 management analysis of the financial situation and operating results NeuroBioPharm’s profile at www.sedar.com. Copies of the prospectus will also be mailed to shareholders of record on the Dividend Record Date. On October 2, 2012, the Corporation announced the closing of its public offering of 7,318,000 common shares at US$4.10 per common share. Prior to the closing, the underwriters exercised their over-allotment option to purchase an additional 989,762 common shares, resulting in a total of 8,307,762 common shares being issued for gross proceeds of approximately US$34.1 million. RBC Capital Markets and JMPSecurities LLC acted as Joint Book-Running Managers for the offering and Byron Capital Markets acted as Manager. Neptune intends to allocate the net proceeds from the offering as follows: (i) approximately US$9.0 million for sales, marketing and krill inventory purchases for NKO® and EKO™, (ii) approximately US$8.0 million to support Acastiin the development and validation of CaPre® and other product candidates, and to support NeuroBioPharm in the development and validation of its product candidates, (iii) approximately US$5.0 million to fund the expansion of its Sherbrooke plant that is intended to increase Neptune’s annual production capacity to 500,000 kilograms of krill oil, (iv)approximately US$3.0million to fund product development, clinical trials and regulatory affairs of Neptune (including management and protection of its intellectual property portfolio), and (v) the balance for general corporate and other working capital purposes. The common shares were issued in the United States pursuant to Neptune’s effective shelf registration statement filed with the U.S. Securities and Exchange Commission and in Canada pursuant to a final short form base shelf prospectus filed with the securities regulatory authorities in the Provinces of Québec, Ontario, Manitoba, Alberta and British Columbia. During the second quarter, Neptune continued its investor relations efforts in order to increase Neptune’s visibility towards the investment community in Canada and the United States, with the objective of raising money as well as reaching higher trading volume on NASDAQ and Capital Market and the Toronto Stock Exchange (“TSX”).More specifically, the Corporation presented in multiple cities including New York, Boston, Miami, Toronto and Montreal. ABOUT THE SUBSIDIARIES Acasti Pharma Inc. During the three-month period ended August 31, 2012, Acasti made progress in its research and pharmaceutical product development, advancing with its prescription drug candidate, CaPre®, while expanding its commercialization efforts for its medical food Onemia™. The following is a summary of the period’s highlights: During the previous fiscal year, Acasti initiated two phase II clinical studies in Canada: i) a prospective randomized double blind placebo control clinical study designed to evaluate the safety and efficacy of CaPre® (Acasti’s prescription drug candidate) for the management of moderate to high hypertriglyceridemia. The first patients were enrolled in the study in October 2011; and ii) a prospective randomized open-label clinical trial designed to assess the safety, efficacy and dose response of CaPre®, for patients with moderate to high hypertriglyceridemia. The first patient was enrolled in December 2011. Acasti’s clinical trials’ recruitment has continued and progressed during the three-month period ended August 31, 2012. Acasti has accentuated its business development and direct commercialization activities in the USA for its medical food Onemia™.Acasti has made its first sales to a US Medical Food distributor, which has initiated distribution of OnemiaTM through its US nationwide network of physicians, under its own brand name Lypicol. Also, more physicians have initiated and/or continued their recommendations of Onemia™ for patients diagnosed with cardiometabolic disorders. Simultaneously, pharmacies have started recognizing the potential demand for Onemia™ and have accepted it as a behind-the-counter (by doctor’s recommendation only) medical food. Should sales of Onemia™ provide short-term revenues, they will contribute to Acasti’s further research and development projects. NeuroBioPharm Inc. During fiscal year 2012 and beginning of 2013, NeuroBioPharm completed a pre-clinical study in collaboration with NeuroCode AG, (Wetzlar, Germany), a team of recognized experts dedicated to specific profiling of active pharmaceutical ingredients by means of electroencephalographic (EEG) power spectra of conscious free moving rats. The objectives of the trial were a) to determine the nature and extent of effect of the new NeuroBioPharm medical food candidate NKPL on the electrical activity of the brain, and b) to characterize the EEG effects in relation to standard central nervous system (CNS) drugs. At the lowest daily 4 management analysis of the financial situation and operating results dose of 250mg, NKPL showed a significant effect strongly resembling (by 80% and 100%) the activity of methylphenidate or Ritalin®, a drug recognized as the gold standard for the treatment of Attention Deficit Hyperactivity Disorder (ADHD). This data provides evidence that NKPL, a highly concentrated phospholipid extract, may be an effective treatment for children with ADHD and a safe alternative to Ritalin®. NeuroBioPharm and Neptune are advancing research with newly developed products aimed to improve the cognitive and emotional health of children and adults, which will be concluded in the near future. For NeuroBioPharm, a medical food candidate and a drug candidate for non-GLP development and chemical analyses were initiated in fiscal period ended February 28, 2009. Preclinical testing has been initiated evaluating toxicity and pharmacokinetics. MPL VI, MPLVII, MPL VIII and MPL IX are new products in the pipeline of NeuroBioPharm in the process of research and development as prescription drugs, OTC and medical foods for the safe and effective management of cognitive, behavioral and neurodegenerative disorders. Product Channel Indication Stage of development Launch Year (Calendar Year) MPLVI Medical Food/OTC Prevention of cognitive decline Preclinical/clinical n/a MPLVII Medical Food/OTC Memory, concentration and learning disorders Preclinical/clinical MPLVIII Medical Food/OTC ADHD Preclinical/clinical MPLIX Prescription Drug Neurological disorders Preclinical n/a Altogether, MPL VI, MPLVII, MPL VIII and MPL IX will enter a more than $20 billion market and with each product having, we believe, the potential to achieve market sales up to $50 million at five years’ post-launch. NeuroBioPharm is establishing itself with international and strategic industrial partners who are seeking safe and effective products for the maintenance of cognitive health for the OTC market, the clinical dietary management of cognitive decline and neurodevelopmental problems as medical foods and finally, prescription drugs for the treatment of neurodevelopmental and neurodegenerative disorders. In relation to medical food, NeuroBioPharm has completed a clinical study evaluating the efficacy of NKO® softgels in patients diagnosed with early stage Alzheimer’s disease when compared to fish oil and a placebo. These results are encouraging and NeuroBioPharm will conduct research on the mechanisms of action to better target patients who may benefit from treatment. Similarly, preclinical mechanistic studies have been initiated on behavioral cognitive impacts to support NeuroBioPharm’s pipeline. The working capital deficiency as at August 31, 2012 was $16,138, of which $16,200 is due to the redeemable Class B, G, H shares classified as short-term liabilities. NeuroBioPharm’s available funds are provided by Neptune, on an ongoing basis. At September30, 2012, NeuroBioPharm had cash on hand in the amount of $1,147. NeuroBioPharm’s available funds will be used to execute the NeuroBioPharm’s business plan for the next twelve (12) months. The timing and stages of research and development programs that management anticipates will be reached using such funds us fully described under “Description of the business – Budgets, Timelines, and Milestones” in the Prospectus dated September 5, 2012 and filed on www.sedar.com. The principal use of available funds over the upcoming year is estimated as follows: $230 for prescription drug development program and $520 for OTC and Medical Food products development and commercialization, while intellectual property protection, research and development costs, laboratories rental and spending, administration expenses and salaries sum up to $150. NeuroBioPharm does not intend to raise additional proceeds from third parties to fund any anticipated negative operating cash flow and does not expect any material capital expenditures for the next twelve months, except as disclosed above. NeuroBioPharm estimates that it will first reach commercial production of its Medical Foods after completing preclinical/clinical studies, which NeuroBioPharm estimates should be achieved in the second quarter of fiscal 2014 and representing an investment of approximately $350. NeuroBioPharm’s research and development programs are performed by NeuroBioPharm, Neptune and other subcontractors. 5 management analysis of the financial situation and operating results Selected consolidated financial information The following tables set out selected financial information for the three-month and six-month periods ended August 31, 2012. This information is based on the Corporation’s unaudited consolidated interim financial statements and accompanying notes for the three-month and six-month periods ended August 31, 2012 and should be read in conjunction with the notes thereto. (In thousands of dollars, except per share data) Three-month periods ended August 31, Six-month periods ended August 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) $ Revenue from sales Adjusted EBITDA1 ) Net loss ) Net loss attributable to the owners of the Corporation ) Net loss per share: Basic ) Diluted ) Total assets Working capital2 Total equity Loans and borrowings (incl. current portion) Key ratios (% of revenue): Gross profit 38
